DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
Claims 1, 3, and 5-24 are pending and are examined.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-9, 11-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chichili et al. (A CD3xCD123 bispecific DART for redirecting host T cells to myelogenous leukemia: Preclinical activity and safety in nonhuman primates. Science Translational Medicine 7, 289ra82, 2015).
The claims are drawn to a method of treating a hematologic malignancy comprising administering a CD123 x CD3 binding molecule to a subject in need thereof,
wherein:
(I) the CD123 x CD3 binding molecule is a diabody consisting of a first polypeptide chain having the amino acid sequence of SEQ ID NO: 21 and a second polypeptide chain having the amino acid sequence of SEQ ID NO: 23; and
(II) the method comprises a 4-week treatment cycle (Cycle 1 ), wherein:
(A) during days 1-3 of the first week of Cycle 1, the CD123 x
CD3 binding molecule is administered to said subject at a dosage of 30 ng/kg/day by continuous intravenous infusion;
(B) during days 4-7 of the first week of Cycle 1, the CD123 x CD3 binding molecule is administered to said subject at a dosage of 100 ng/kg/day by continuous infusion; and:
(C1) during every day of weeks 2-4 of Cycle 1, the CD123 x CD3 binding molecule is administered to the subject by continuous intravenous infusion at a single Treatment Dosage selected from the group consisting of the dosages: 300, 500, 700,
900 and 1000 ng/kg/ day, OR
 	(C2) during days 1-4 of weeks 2-4 of Cycle 1, the CD123 x CD3 binding molecule is administered to said subject by continuous intravenous infusion at a single Treatment Dosage selected from the group consisting of the dosages: 300, 500, 700, 900 and 1000 ng/kg/day and during days 5-7 of weeks 2-4 of Cycle 1, said subject is not
provided with said CD123 x CD3 binding molecule.
Cycle 1 maybe followed by one or more than one additional 4-week treatment cycle. The hematological malignancies to be treated include, inter alia,  acute myeloid leukemia (AML) and myelodysplastic syndrome (MDS).
The reference teaches that MGD006 (a bispecific CD3xCD123 dual-affinity re-targeting (DART) molecule that binds T lymphocytes and cells expressing CD123, an antigen up-regulated in several hematological malignancies including AML) mediates blast killing in AML samples, together with concomitant activation and expansion of residual T cells. MGD006 is designed to be rapidly cleared, and therefore requires continuous delivery. In a mouse model of continuous administration, MGD006 eliminated engrafted KG-1a cells (an AML-M0 line) in human PBMC (peripheral blood mononuclear cell)–reconstituted NSG/b2m−/− mice at doses as low as 0.5 mg/kg per day for ~7 days. MGD006 binds to human and cynomolgus monkey antigens with similar affinities and redirects T cells from either species to kill CD123-expressing target cells. MGD006 was well tolerated in monkeys continuously infused with 0.1 mg/kg per day escalated weekly to up to 1 mg/kg per day during a 4-week period. Depletion of circulating CD123-positive cells was observed as early as 72 hours after treatment initiation and persisted throughout the infusion period. Cytokine release, observed after the first infusion, was reduced after subsequent administrations, even when the dose was escalated. T cells from animals with prolonged in vivo exposure exhibited unperturbed target cell lysis ex vivo, indicating no exhaustion. A transient decrease in red cell mass was observed, with no neutropenia or thrombocytopenia. These studies support clinical testing of MGD006 in hematological malignancies, including AML (abstract).
CD123 is overexpressed in several hematological malignancies, including AML, myelodysplastic syndromes, and more rare diseases such as hairy cell leukemia, blastic pDC neoplasms, and systemic mastocytosis. Certain subsets of B-precursor acute lymphoblastic leukemia and chronic lymphocytic leukemia, as well as Hodgkin’s disease Reed-Sternberg cells, may also express CD123. In leukemia, a low effector/target (E/T) cell ratio may limit the effectiveness of redirected cytolysis;MGD006, however, was capable of eliminating leukemic blasts in AML samples by arming and expanding the patient’s residual T cells in vitro under unfavorable E/T ratios and at doses (10 to 100 pg/ml) well within the range of circulating levels observed in cynomolgus monkeys treated withMGD006 (p.8 and 10).
 Further, the reference details the administration regimen (Table 1). The difference between the two administration regimens in the instant Application (claims 1 and 3) and the reference lies in the fact that, for the case where the antibody is administered daily, the dose administered in the first week is 100ng/kg/day (as opposed to during days 1-3 of the first week of said Cycle 1, 30 ng/kg/day by continuous intravenous infusion and during days 4-7 of the first week of 100 ng/kg/day by continuous infusion in the instant Application). For the situation where the antibody is not administered daily (instant claim 3), the reference teaches administration 4 days on/3 days off at 100ng/kg/day (as opposed to during days 1-3 of the first week of said Cycle 1,  30 ng/kg/day by continuous intravenous infusion and during days 4-7 of the first week of 100 ng/kg/day by continuous infusion); another difference to claim 3 is that administration is the same as in all weeks , while in the instant Application administration is stopped in days 5-7 of weeks 2-4. 
It is apparent that the antibody MGD006 of the reference is the same antibody claimed in the instant method, since it was the only antibody used in the experimental data in the Application.
Given the guidance offered by the reference, a person of ordinary skill in the art would have had a reasonable expectation of success in applying the teachings and, coupled with the routine experimentation known from the art, in trying to optimize the administration regimen and obtain the regimen detailed in the instant Application.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chichili et al. (cited supra) in view of Strair R (U.S. Pub. No. 20110034425).
The claims add the limitation that the treatment methods include prophylactic administration of Dexamethasone.
 The teaching of Chichili et al. were detailed supra but they do not include the use of Dexamethasone. 
Strair et al. disclose a treatment of a patient diagnosed with AML with a combination of 12-O-tetradecanoylphorbol-13-acetate (TPA) in combination with dexamethasone and choline magnesium trisalicylate (CMT) ([0004]). The reference is representative for the wide knowledge in the art regarding the use of Dexamethasone in treatment of AML and MDS (which may be assessed when reading other references such as Navas et al. (U.S. Pub. No. 20060258582), Wang et al. (U.S. Pub. No.  20150290194), Terrasse G. (U.S. Pub. No.20150148538) or  Saville et al. (U.S. Pub. No.20170349660).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have considered the teachings of Strair et al. and add an initial treatment with Dexamethasone in the methods of Chichili et al. with a reasonable expectation of success since Dexamethasone was known in the art to be a drug to be used in the treatment regimen of AML and MDS. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Allowable Subject Matter
Claims 14 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647